831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Lemuel HOLMES, Plaintiff-Appellant,v.Tom HARNEY, BARRY Branam, Hugh Foster, David Newberry andBrownie Ellis (All Individually and in Their OfficialCapacity); Herman C. Davis, Warden; Owen Gibson, Principle;Cury Newberry, FSM; and John Does, 3RD Shift Supervisor of1/23/87, Defendants-Appellees.
No. 87-5484

1
United States Court of Appeals, Sixth Circuit.


2
October 5, 1987.

ORDER

3
Before KEITH, MILBURN and ALAN E. NORRIS Circuit Judges.


4
This matter is before the court upon consideration of the appellant's motion for appointment of counsel.


5
A review of the record indicates that appellant appealed on March 3, 1987, from the February 13, 1987, order denying his motion for a temporary restraining order or motion for new trial.  Such an order was entered by the magistrate.  The magistrate was not given plenary jurisdiction as provided by 28 U.S.C. Sec. 636(c)(1).  Therefore, any order entered by the magistrate is not directly appealable to this court.  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984); Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir. 1984).


6
It is ORDERED that the motion for counsel be denied and the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.